Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 12/03/2019. In virtue of this communication, claims 1 – 15 are currently pending in the instant application.
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/04/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0154734 application as required by 37 CFR 1.55.
Drawings
3.	The drawing is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character “430” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4.	The disclosure is objected to because of the following informalities: a typo occurs 
in page 14, 3rd paragraph: “processor 211, 212” should be changed to “processor 211, 
221”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 – 5, 7 – 9, 12 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2019/127483 A1) (using Pub # US 2020/0329454 A1 as translation) in view of Hoglund et al. (hereinafter “Hoglund”) (Pub # US # US 2020/0154393 A1).
Regarding claims 1 and 9, Tang discloses a wireless device (i.e., terminal device 500 in Fig. 5 or 600 in Fig. 6) in a wireless communication system (see Fig. 1, [0089]), the wireless device comprising: 
a memory (630 in Fig. 6); a transceiver (620 in Fig. 6); and a processor (610 in Fig. 6), operably coupled to the memory and the transceiver (see Fig. 6, [0211], [0213]), and configured to: 
calculate a first paging occasion (PO) based on identifier (ID) of the wireless device which belongs to a first group (see 310 in Fig. 3, [0138], [0142] – [0144], [0146],  
USActive\113755424\V-1monitor the first PO based on a first frequency (see [0139] – [0140], [0184], [0194], [0195] for monitor PO in first channel); 
control the transceiver to receive frequency pattern information on the first frequency (see [0029], [0060], [0066], [0158], [0188], [0190] for receiving, by the terminal device, first indication information sent from the network device, wherein the first indication information is used to indicate a mapping relationship between the S candidate POs and S P-RNTIs, and the network device sends a first channel at each PO using a P-RNTI corresponding to each PO). 
Tang teaches that determine the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, and an index of reference PO is i_s=(.left brkt-top.UE-ID mod N.right brkt-bot.) mod Ns (see [0104], [0105]). Thus, Tang teaches obviously the first PO is related to a first group and the second PO is related to a second group.
Tang does not disclose specifically that when a signal is not detected in the first PO, monitor a second PO on a second frequency based on the frequency pattern information.
In an analogous art, Hoglund discloses when a signal is not detected in the first PO (see Hoglund, [0136] for the UE transmitting to the first network node a connection RRC message, see Fig. 5, [0062], [0140] for UE monitor paging on paging carrier (i.e., the UE selects a first paging carrier, wherein the paging carrier selection is based on the UE's UE_ID, which the same as taught in Tang), and UE not enters RRC connection or 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Tang, and have when a signal is not detected in the first PO, monitor a second PO on a second frequency based on the frequency pattern information, as taught by Hoglund, thereby reduces the number of repetitions needed for UE such that the UE gets more benefits, i.e., improve power consumption, as discussed by Hoglund (see Hoglund, [0054]). 
Regarding claims 4 and 12, Tang in view of Hoglund disclose wherein the first frequency and the second frequency are on an unlicensed band (see Tang, [0010], [0056], [0066], [0097]).
Regarding claims 5 and 13, Tang in view of Hoglund disclose wherein the frequency pattern information includes information on the second group of wireless devices (see Tang, [0104], [0105], and see Hoglund, Fig. 3,  [0135] – [0137] for the UE receives a first message (e.g., an RRC message) transmitted by a network node, the first message comprising paging carrier information indicating a second paging carrier selected by the network node, the second paging carrier being different than the first 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Tang, and have the frequency pattern information includes information on the second group of wireless devices, as taught by Hoglund, thereby reduces the number of repetitions needed for UE such that the UE gets more benefits, i.e., improve power consumption, as discussed by Hoglund (see Hoglund, [0054]). 
Regarding claims 7 and 15, Tang in view of Hoglund disclose wherein the frequency pattern information is transmitted via a dedicated message or a broadcast message (see Tang, [0038], [0067]).
Regarding claim 8, Tang in view of Hoglund disclose the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device (see Tang, Fig. 1, Fig. 3 for the wireless device communicates with a network device).
7.	Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2019/127483 A1) (using Pub # US 2020/0329454 A1 as translation) in view of Hoglund et al. (hereinafter “Hoglund”) (Pub # US # US 2020/0154393 A1) as applied to claim 1 above, and further in view of Rune et al. (hereinafter “Rune”) (Pub # US 2019/0281580 A1).
Regarding claims 2 and 10, Tang in view of Hoglund disclose length of the paging cycle.

In an analogous art, Rune teaches that the first PO and the second PO are located in different time duration (see Rune, [0063], [0065], [0088], Fig. 12B for define a first paging time different a second paging time, and see Fig. 11 for set timer T).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Tang/Hoglund, and have the first PO and the second PO are located in different time duration, as taught by Rune, thereby provides sufficient for the terminal device to successfully receive a paging message via the respective RAT such that reduces the energy consumption of the terminal device in the case of camping and paging on at least two different wireless radio access technologies (RATs), as discussed by Rune (see Rune, [0022], [0063]). 
Regarding claims 3 and 11, Tang in view of Hoglund do not disclose wherein a gap between the first PO and the second PO is smaller than a periodicity of the first PO.
In an analogous art, Rune teaches that wherein a gap between the first PO and the second PO is smaller than a periodicity of the first PO (see Rune, [0065], [0078] for a guard time interval within the common wake period, paging first be performed via the first RAT, then the UE performs a switching process in the guard time interval, and then paging subsequently be performed via the second RAT).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Tang/Hoglund, and have a gap between the first PO and the second PO is smaller than a periodicity of . 
8.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (WO 2019/127483 A1) (using Pub # US 2020/0329454 A1 as translation) in view of Hoglund et al. (hereinafter “Hoglund”) (Pub # US # US 2020/0154393 A1) as applied to claim 1 above, and further in view of Muray et al. (hereinafter “Muray”) (Pub # US 2020/0404617 A1).
Regarding claims 6 and 14, Tang in view of Hoglund disclose wherein it is determined that the signal is not detected in the first PO (see Hoglund, Fig. 5, [0062], [0140] for UE monitor paging on paging carrier, and UE not receive dedicated paging configuration, thus not detected a signal).
Tang in view of Hoglund do not disclose specifically that when a channel quality related to the first PO is below a threshold.
In an analogous art, Muray teaches that when a channel quality related to the first PO is below a threshold (see Muray, [0471], [0501] for the UE is configured to monitor for acceptable signal quality and finds one or more paging bandwidth within its Bandwidth Part Tracking group below an acceptable threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Tang/ Hoglund, and have a channel quality related to the PO is below a threshold such that the UE finds 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645